Citation Nr: 0733575	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  06-15 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death. 


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and son



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active military duty from February 1943 
to June 1946.  The veteran died in March 2005.  The appellant 
is his surviving spouse.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied entitlement to service 
connection for the veteran's cause of death.

In June 2007, the appellant and her son testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A copy of the transcript of that hearing is of record.

As a final preliminary matter, the Board notes that, in June 
2007, the appellant submitted to the Board additional 
evidence for consideration in connection with the claim on 
appeal.  A waiver of RO jurisdiction for this evidence was 
received in a June 2007 written statement included in the 
record.  The Board accepts this evidence for inclusion in the 
record on appeal.  See 38 C.F.R. § 20.1304 (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The Board's review of the claims file reveals that further 
development on this matter is warranted.

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this matter.  

Information concerning the VCAA was provided to the appellant 
by correspondence dated in September 2005 and April 2006.  
These letters notified the appellant of VA's responsibilities 
in obtaining information to assist in completing her claim, 
identified the appellant's duties in obtaining information 
and evidence to substantiate her claim, and requested that 
she send in any evidence in her possession that would support 
his claim.  The appellant was also informed of how disability 
ratings and effective dates are assigned and the type of 
evidence that impacts those determinations.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Mayfield v. Nicholson (Mayfield III), 07-7130 
(Fed. Cir. September 17, 2007).

In August 2007, following certification of the appellant's 
appeal to the Board in April 2007 as well as the June 2007 
hearing, the appellant's daughter submitted additional 
evidence to the Board in support of her mother's claim.  
While some of the evidence was duplicative and already 
contained in the file, additional new evidence associated 
with the record includes internet research materials, private 
treatment records received in March 2005, and private bullet 
analysis report dated in July 2007.  Unfortunately, the 
August 2007 statement submitted by the appellant's daughter 
did not include a waiver of agency of original jurisdiction 
review of this evidence.

As the appellant has not waived agency of original 
jurisdiction consideration of the evidence submitted in 
August 2007, the case must be remanded for additional 
development.  See 38 C.F.R. § 20.1304(c) (2006).

Accordingly, the case is REMANDED for the following action:

The RO must readjudicate the issue of 
entitlement to service connection for the 
veteran's cause of death with 
consideration of the additional evidence 
received since the most recent 
supplemental statement of the case (SSOC) 
on October 2006.  If the benefit sought on 
appeal remains denied, issue a SSOC to the 
appellant that shows consideration of all 
additional pertinent evidence.  The 
appellant should be given an opportunity 
to respond.  Thereafter, the claim should 
be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2007).



